DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Applicant(s) Response to Office Action
The response filed on 12/10/2020 has been entered and made of record.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Response to Amendment/Remarks
Claims 1, 2, 7, 10, 11, and 16 have been amended.  Claims 9 and 18-20 have been cancelled.  Claims 1-8 and 10-17 remain pending in the application.

Applicant's remarks have been fully considered.  Applicant’s remarks directed to Dodgson et al. (US 2010/0153703 A1) and the currently amended features of claims 1 and 10 are persuasive.  Accordingly, the previous grounds of rejection under 35 USC 102(a)(2) and 35 USC 103 are withdrawn.  Applicant makes no specific remarks about 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 2012/0102335 A1), in view of Hersans et al. (US 2019/0114438 A1) in view of Martin et al. (US 2014/0237255 A1).

Regarding claim 1 Goodman teaches:
	“A method, comprising: 	receiving an instruction to rekey data on a storage array (Goodman, Fig. 2 element 52 depicts storage array with storage elements 54a, 54b, 54m, and 54m.  Fig. 5, step 150, ¶ 32 Ln. 5-7, storage drive 56 receives rekeying command from library controller 60.  Goodman, ¶ 32, Ln. 20-24 teaches that the storage media 54a, 54b, and 54n on the storage array contain the data to be rekeyed), wherein the instruction identifies first encryption information and second encryption information (Goodman, ¶ 32 Ln. 7-9 teaches that rekey command includes the first key and the second key); 	decrypting, by a processing device of a storage array controller, the data using a current key included in the first encryption information to generate decrypted data (Goodman, ¶ 32, Ln. 9-14, the first key is used to decrypt the information on the storage media.  Goodman, ¶ 30 Ln. 34-43 further describes the encryption engine of the storage drive 56 performing the decryption of data using the first key);  	encrypting the decrypted data using the second encryption information to generate encrypted data  (Goodman, ¶ 32, Ln. 9-14, the second key is used to encrypt the decrypted information on the storage media.  Goodman, ¶ 30 Ln. 34-43 further describes the encryption engine of the storage drive 56 performing the encryption of data using the second key)”.
	Goodman does not, but in related art, Hersans teaches:	“writing, by the processing device of the storage array controller, metadata that instructs the processing device of the storage array controller to use the second encryption information for subsequent read and write operations (Hersans, ¶ 32-33 teaches rekeying a set of encrypted data, creating and storing metadata which contains the necessary information about the encryption scheme for future read and write accesses).
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman and Hersans, to modify the storage array system of Goodman to include the re-encryption process including metadata which stores information about rekeying encrypted information as taught in Hersans.  The motivation to do so as stated by Hersans ¶ 13-14, and 28 would be to allow various tenants of a storage provider to easily make changes to their encryption security stance based on the tradeoff between security and functionality (e.g. homomorphic operations) that different encryption techniques provide.
	Goodman in view of Hersans does not, but in related art, Martin teaches:
metadata for an application associated with the data (Martin, ¶ 18-19 and 24 teaches encrypted application data including metadata for the application specifically in the context of rekeying the encrypted information)” and “subsequent read and write operations associated with the application (Martin, ¶ 30-31 teaches decrypting and accessing the rekeyed information of the application data)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Hersans and Martin, to modify the storage array system of Goodman and Hersans to include the metadata specifically directed to encrypted application data as taught in Martin.  The motivation to do so as stated by Martin ¶ 12 and 23 would be to prevent unauthorized access and tampering with application data by malicious actors.

Regarding claims 2, and 11, Goodman in view of Hersans in view of Martin teaches:
	“The method of claim 1 (Goodman in view of Hersans in view of Martin teaches the limitations of claims 1 and 10 as discussed above and below)”.
	The above combination of Goodman in view of Hersans in view of Martin fails to teach, but in the same reference, Hersans teaches:	“wherein the first encryption information comprises: a current encryption algorithm (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 29-30, 32, 41-44, and 56 lays out what this request entails including changing from one encryption algorithm to another using metadata) and a current initialization vector scheme (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 28-30, 41-44, and 56 lays out what this ).   
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Hersans and Martin, to modify the storage array system of Goodman in view of Hersans in view of Martin to include the re-encryption method including algorithm change parameters as taught in Hersans.  The motivation to do so as stated by Hersans ¶ 13-14 would be to allow various tenants of a storage provider to make changes to their encryption security stance.

Regarding claims 3 and 12, Goodman in view of Hersans in view of Martin teaches:
“The method of claim 2 (Goodman in view of Hersans in view of Martin teaches the limitations of claims 2 and 11 as discussed above)”.	“wherein the first encryption information further comprises: a proof of possession of the current key (Goodman, ¶ 32 Ln. 7-9 teaches that rekey command includes the first key)”.

Regarding claims 4, and 13, Goodman in view of Hersans in view of Martin teaches:
	“The method of claim 2 (Goodman in view of Hersans in view of Martin teaches the limitations of claims 2 and 11 as discussed above) wherein the second encryption information comprises: a desired key (Goodman, ¶ 32 Ln. 7-9 teaches that rekey command includes the first key and the second key), a desired encryption algorithm (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 29-30, 32, 41-44, and 56 lays out what this request entails including changing from one encryption algorithm to another using metadata), and a desired initialization vector scheme (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 28-30, 32, 41-44, and 56 lays out what this request entails including the initialization vector with specific algorithm parameters for using the initialization vector).
Regarding claims 6 and 15, Goodman in view of Hersans in view of Martin teaches:
“The method of claim 1 (Goodman in view of Hersans in view of Martin teaches the limitations of claims 1 and 10 as discussed above and below), wherein the rekey instruction is part of a Small Computer System Interface (SCSI) instruction set (Goodman, ¶ 30 teaches that the rekeying instruction is sent using SCSI instructions)”.

Regarding claim 10 Goodman teaches:
	“A storage system comprising: 	a storage array comprising one or more storage devices (Goodman, Fig. 2 element 52 depicts storage array with storage elements 54a, 54b, 54m, and 54m); and 	a storage array controller coupled to the storage array (Goodman, ¶ 32 Ln. 5-7, storage drive 56 acting as a controller is connected to storage array 52), the storage array controller to: 	receive an instruction to rekey data on the storage array (Goodman, Fig. 2 element 52 depicts storage array with storage elements 54a, 54b, 54m, and 54m.  Fig. 5, step 150, ¶ 32 Ln. 5-7, storage drive 56 receives rekeying command from library ), wherein the instruction identifies first encryption information and second encryption information (Goodman, ¶ 32 Ln. 7-9 teaches that rekey command includes the first key and the second key); 	decrypt the data using a current key included in the first encryption information to generate decrypted data (Goodman, ¶ 32, Ln. 9-14, the first key is used to decrypt the information on the storage media.  Goodman, ¶ 30 Ln. 34-43 further describes the encryption engine of the storage drive 56 performing the decryption of data using the first key);  	encrypt the decrypted data using the second encryption information to generate encrypted data (Goodman, ¶ 32, Ln. 9-14, the second key is used to encrypt the decrypted information on the storage media.  Goodman, ¶ 30 Ln. 34-43 further describes the encryption engine of the storage drive 56 performing the encryption of data using the second key)”.
	Goodman does not, but in related art, Hersans teaches:
	“writing, by the storage array controller, metadata that instructs the storage array controller to use the second encryption information for subsequent read and write operations (Hersans, ¶ 32-33 teaches rekeying a set of encrypted data, creating and storing metadata which contains the necessary information about the encryption scheme for future read and write accesses).
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman and Hersans, to modify the storage array system of Goodman to include the re-encryption process including metadata which stores information about rekeying encrypted information as taught in .  The motivation to do so as stated by Hersans ¶ 13-14, and 28 would be to allow various tenants of a storage provider to easily make changes to their encryption security stance based on the tradeoff between security and functionality (e.g. homomorphic operations) that different encryption techniques provide.
	Goodman in view of Hersans does not, but in related art, Martin teaches:
	“metadata for an application associated with the data (Martin, ¶ 18-19 and 24 teaches encrypted application data including metadata for the application specifically in the context of rekeying the encrypted information)” and “subsequent read and write operations associated with the application (Martin, ¶ 30-31 teaches decrypting and accessing the rekeyed information of the application data)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Hersans and Martin, to modify the storage array system of Goodman and Hersans to include the metadata specifically directed to encrypted application data as taught in Martin.  The motivation to do so as stated by Martin ¶ 12 and 23 would be to prevent unauthorized access and tampering with application data by malicious actors.
   
Claim(s) 5, 8, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Hersans in view of Martin in view of Osaki (US 2008/0260159 A1).
Regarding claims 5 and 14 Goodman in view of Hersans in view of Martin teaches:
The method of claim 1 (Goodman in view of Hersans in view of Martin teaches the limitations of claims 1 and 10 as discussed above)”.
	Goodman in view of Hersans in view of Martin does not, but in related art, Osaki teaches:	“wherein the instruction further identifies a range of logical block addresses corresponding to the data (Osaki, ¶ 60 and 62 discloses the process of receiving the rekey instruction which includes old key data and new key data which allows the volume management controller to determine the range of addresses encrypted using the old key data.  Osaki ¶ 49 and 53 explicitly disclose that the read and write commands include the block addresses where data is to be modified.  One of ordinary skill would recognize that the rekey instruction containing the old key data would include address dependent key information indicating the block addresses for rekeying)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Hersans, Martin, and Osaki, to modify the storage array system of Goodman, Hersans, and Martin to include the process to rekey encrypted data in logical blocks of addressing spaces which is the typical organizational paradigm of storage systems.  The motivation to do so constitutes applying a known technique (i.e., process to rekey encrypted data in logical blocks of addressing spaces which is the typical organizational paradigm of storage systems) to known devices and/or methods (i.e., storage array system) ready for improvement to yield predictable results.

Regarding claims 8 and 17 Goodman in view of Hersans in view of Martin teaches:
The method of claim 1 (Goodman in view of Hersans in view of Martin teaches the limitations of claims 1 and 10 as discussed above)”.
	Goodman in view of Hersans in view of Martin does not, but in related art, Osaki teaches:	“further comprising: copying the encrypted data to a target location wherein the rekey instruction comprises an instruction to copy the data to the target location identified by the rekey instruction, (Osaki, ¶ 60-62 discloses the process rekeying each address block of data and storing the newly encrypted information in the location where the previously keyed data was read out from as directed by the rekey instruction.  This instruction includes old key data and new key data which allows the volume management controller to determine the range of addresses encrypted using the old key data.  Osaki ¶ 49 and 53 explicitly disclose that the read and write commands include the block addresses where data is to be modified.  One of ordinary skill would recognize that the rekey instruction containing the old key data would include address dependent key information indicating the block addresses for rekeying)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Hersans, Martin, and Osaki, to modify the storage array system of Goodman, Hersans, and Martin to include the process to rekey encrypted data in logical blocks of addressing spaces which is the typical organizational paradigm of storage systems.  The motivation to do so constitutes applying a known technique (i.e., process to rekey encrypted data in logical blocks of addressing spaces which is the typical organizational paradigm of storage systems) to known devices and/or methods (i.e., storage array system) ready for improvement to yield predictable results.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Hersans in view of Martin in view of Burton et al. (US 2007/0226777 A1).
Regarding claims 7 and 16 Goodman in view of Hersans in view of Martin teaches:
	“The method of claim 1 (Goodman in view of Hersans in view of Martin teaches the limitations of claims 1 and 10 as discussed above)”.
	Goodman in view of Hersans in view of Martin does not, but in related art, Burton teaches:	“further comprising: before the instruction to rekey the data on the storage array is accepted, authenticating the application to verify that the application is authorized to modify the data (Burton, Fig. 1 and ¶ 25 depicts and discloses a storage array system which authenticates a specific application before access to the storage array to make various changes is allowed)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Hersans, Martin, and Burton, to modify the storage array system of Goodman, Hersans, and Martin to include the authentication of applications attempting to access and modify information in the storage array.  The motivation to do so constitutes applying a known technique (i.e., authentication of applications attempting to access and modify information in the storage array) to known devices and/or methods (i.e., storage array system) ready for improvement to yield predictable results.
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435